Citation Nr: 0000908	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  97-00 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence sufficient to warrant 
reopening a claim of entitlement to service connection for 
residuals of a back injury has been submitted.


WITNESSES AT HEARINGS ON APPEAL 

The veteran and his spouse


INTRODUCTION

The veteran had active service from December 1944 to February 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which found that no new and material evidence 
sufficient to reopen a claim of entitlement to service 
connection for residuals of a back injury had been submitted.  


FINDINGS OF FACT

1.  By rating decision dated in August 1979, the RO denied 
service connection for residuals of a back injury and 
notified the veteran of the decision; he did not appeal.

2.  The additional evidence added to the record since the 
August 1979 RO rating decision that denied service connection 
for residuals of a back injury, is cumulative; does not bear 
directly and substantially upon the specific matter under 
consideration; and/or by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The August 1979 rating decision that denied entitlement 
to service connection for residuals of a back injury is 
final.  38 U.S.C. § 4005(c) (1976) [38 U.S.C.A. § 7105(c) 
(West 1991)]; 38 C.F.R. § 19.153 (1979) [38 C.F.R. § 20.1103 
(1999)].

2.  No new and material evidence has been presented to 
warrant reopening the claim of entitlement to service 
connection for residuals of a back injury.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran was discharged from the United States Army in 
February 1946.  The RO first received his claim for VA 
benefits for residuals of a back injury in August 1979. 

The claims file contains service medical records.  VA records 
show that in May 1954 an X-ray demonstrated unusual 
straightness of the thoracic spine.  On physical examination, 
the veteran complained of pain and stiffness of the cervical 
region.  The diagnosis was anxiety state, moderately severe, 
with manifestation of generalized joint pains.  

In a rating decision dated in August 1979, the RO denied 
service connection for residuals of a back injury, noting 
that service medical records dated in August 1945 showed 
treatment for complaints of back pain, following which slight 
kyphoscoliosis to the right was found.  The RO also indicated 
that service records showed no evidence of a back injury 
during service and that the discharge examination was 
negative.  The RO notified the veteran of that determination; 
he did not appeal.  

In August 1996, the veteran sought to reopen his claim 
pertinent to a back injury.  
VA outpatient treatment records dated in 1994 and 1996 were 
submitted.  A December 1994 radiographic study showed 
degenerative changes of the thoracic spine.  

A letter dated in August 1996 from a private doctor indicates 
that he treated the veteran for his back in 1950.  This 
doctor noted that he did not have any records due to previous 
vandalism in his office.  

In October 1996, the veteran submitted a duplicate copy of a 
service medical record in which an August 1945 examination 
revealed slight kyphoscoliosis to the right side as well as 
the veteran's reports of slight pain in the back.  In his 
statement, the veteran explained that he had fallen during 
service and he struck his upper back on the corner of a table 
and his lower back on the corner of a bench.  He stated that 
the blow caused a huge knot or bulge of his upper spine, 
evidenced by a kyphoscoliosis. 

In February 1997, the RO received copies of private medical 
records of August 1994 that revealed that cervical spine 
range of motion was within normal limits.  Private treatment 
notes dated in 1995 indicate that the veteran had reported 
low back pain.  In August 1995, an examination revealed 
probable mild lumbar radiculopathy.   

The veteran and his spouse testified at a hearing at the RO 
in February 1997.  The veteran stated that before he entered 
service he had not injured his back in any way.  The veteran 
described how his foot slipped out from under him and he hit 
the corner of a table during service.  Hearing transcript 
(T.), 3.  About 2 weeks after discharge, the veteran again 
had back problems after he picked up a sack of feed.  At that 
time, he testified that he went to a chiropractor.  The 
veteran recalled receiving treatment in 1951 or 1952 for his 
neck.  T. 5.  The veteran worked as a fireman for 35 years 
after service separation.  He sought treatment from private 
doctors from 1994-1996.  T. 7.  

The veteran also testified that he had reported having back 
difficulties in conjunction with his service separation 
examination.  T. 10.  He also stated that the chiropractor's 
records from the treatment that he received about 2 weeks 
after service discharge were not available since that doctor 
had been dead for 25 years.  T. 11.  The veteran also stated 
that he injured his back while he was working as a fireman.  
T. 11.  

The RO requested a search for any retired VA medical records 
in the years 1952 and 1953.  A search was conducted, but no 
records were found.  

The RO also requested a search of inpatient records from 
September 1945 to December 1945.  The search was negative for 
records.  

The veteran provided testimony at a personal hearing before a 
Board member in October 1999.  The veteran described how he 
hit the top of a table with the upper part of his back.  He 
pointed to where a swelling had resulted.  T. 4.  On another 
occasion during service, his back "popped" as he was helping 
to lift a compressor unit.  Later that evening, a service 
comrade helped to pop it back into place.  The veteran 
recalled that there had been no special examination during 
service to identify his back problems.  T. 6.  

The veteran's spouse testified that she had met the veteran 
in 1946, but she was unaware of his back problems at that 
time.  T. 7.  The veteran had not mentioned it to her.  T. 8.  
In summary, the veteran stated that his back problems began 
with an accident during service and that throughout the next 
50+ years he was treated off and on for back problems.  T. 
12.   

Laws and Regulations Pertinent to Service Connection

Service connection means, essentially, that the facts, as 
shown by evidence, establish that a particular injury or 
disease resulting in disability was contracted in line of 
duty coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Each disorder for which a veteran seeks service connection 
must be considered on the basis of evidence, including that 
shown by his service records, his medical records, and 
pertinent medical and lay evidence.  38 C.F.R. § 3.303(a). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1999) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required where the condition noted during 
service or in the presumptive period is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b).  The 
regulation requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  For certain diseases, to include 
arthritis, service connection may be established where such 
disease is manifested to a compensable degree within the 
initial post-service year.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

The United States Court of Appeals for Veterans Claims 
(Court) has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).  

Moreover, service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis

As indicated above, the August 1979 rating decision that 
denied entitlement to service connection for residuals of a 
back injury became final when the veteran did not appeal 
within one year of the date of notification of such 
determination.  38 U.S.C. § 4005(c) (1976) [38 U.S.C.A. 
§ 7105(c) (West 1991)]; 38 C.F.R. § 19.153 (1979) 
[38 C.F.R. § 20.1103 (1999)]; 38 C.F.R. § 20.302 (1999).  
Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108. 

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the Court.  Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (West 1991).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring the VA's duty to 
assist under 38 U.S.C.A. § 5107(b) (West 1991) has been 
fulfilled.  Winters v. West, 12 Vet. App. 203 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

The Court has also clarified that, with respect to the issue 
of materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996) (table)).  Rather, it is each of the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Evans, at 284.  The Court also held 
that in order to reopen a previously and finally disallowed 
claim there must be new and material evidence submitted 
"since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits."  Evans v. Brown at 284.

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed; 
however, this presumption no longer applies in the 
adjudication that follows reopening.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The veteran in this case contends that he injured his back as 
a result of a fall during military service.  The bases for 
the August 1979 denial, the last final denial in this case, 
were that no back injury was shown in service and that the 
separation examination was negative for abnormalities, thus 
indicating that no back disability resulted from any incident 
during the veteran's period of service.  Evidence considered 
at that time included service medical records and post-
service VA records from the early 1950's.  Since that time, 
additional evidence has been added to the record in 
conjunction with the veteran's attempt to reopen his claim.  

The Board will first discuss the additional statements and 
testimony offered by the veteran and his spouse in support of 
his claim.  In those statements he offers an account of 
having incurred a back injury during his period of service.  
Although the Board does not question the veteran's 
credibility herein, it notes that as mere reiterations of 
previous contentions on which his prior claim was based, the 
veteran's statements are not new within the meaning of 
38 C.F.R. § 3.156.  The Board also notes that some of the 
veteran's testimony was in more detail than prior 
contentions.  However, although the veteran is competent to 
report his alleged in-service injury, as well as any 
continuation of such symptoms after service, the record does 
not reflect that he possesses a recognized degree of medical 
knowledge that would render him competent to offer opinions 
as to medical diagnosis or causation.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  The Court, in Moray v. Brown, 5 Vet. 
App. 211, 214 (1993), extended the principal of Grottveit v. 
Brown, 5 Vet. App. 91 (1993), to hold that if lay assertions 
of medical causation will not suffice initially to establish 
a plausible, well grounded claim, under 
38 U.S.C.A. § 5107(a), it necessarily follows that such 
assertions cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108.  

In this case, the evidence previously considered by the RO 
did not include competent evidence of a nexus between a 
current back disability and any incident of service or 
findings therein.  The veteran's additional statements are 
not competent to establish a diagnosis of any back disorder 
in service; nor are such sufficient to establish a causal 
relationship between his post-service back problems and 
service.  As such, those statements/testimony, including from 
his spouse, are not material and not sufficient to reopen the 
claim.

The Board notes that the other additional evidence submitted 
since the last prior denial of the claim consists of 
duplicate copies of available service records.  Such evidence 
is clearly not new, as the RO specifically referenced the 
service records in its 1979 denial.  Moreover, although a 
subsequent search for available service records was 
conducted, no additional records were located.  

The veteran also submitted a letter from a private doctor who 
recalled having treated the veteran for back problems in 
1950, about 4 years after service separation.  Since that 
statement does not contain an opinion that tends to link a 
post-service back disability to service, such document is not 
probative of the issue on appeal.  As such, the August 1996 
letter from the veteran's doctor does not constitute new and 
material evidence.  

Also added to the record were post-service medical records in 
1994 or later that refer to, inter alia, lumbar radiculopathy 
or degenerative changes of the thoracic spine.  
Significantly, these records do not indicate that any post-
service back disability is related to service in any way.  
Thus, these records are not new and material evidence.  See 
Cox v. Brown, 5 Vet. App. 95 (1993).  

In short, the evidence added to the file since the August 
1979 decision is either cumulative or duplicative of 
previously considered evidence and does not contain any 
competent opinion relating currently shown back problems to 
the veteran's period of military service.  See 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  Thus, the additional evidence does 
not bear directly or substantially upon the specific matter 
under consideration.  Absent such materiality, the additional 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim and the 
veteran's claim is not now reopened.  38 C.F.R. § 3.156(a).  

Accordingly, the Board concludes that no new and material 
evidence has been presented to warrant reopening the claim 
and the August 1979 rating decision that denied reopening a 
claim of entitlement to service connection for residuals of a 
back injury remains final.  38 U.S.C.A. §§ 5108, 7105(c); 
38 C.F.R. §§ 3.156(a), 20.1103.

The Board here recognizes that the Court, in Graves v. Brown, 
9 Vet.App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete his application, as discussed in Robinette v. Brown, 
8 Vet.App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  In 
this instance, the VA has fulfilled such duty in the November 
1996 statement of the case and the August 1999 supplemental 
statement of the case informing the veteran of the laws and 
regulations pertinent to new and material evidence cases, and 
advising him that to be new and material, the additional 
evidence would have to include competent medical evidence of 
a relationship between a current back disability and his 
period of military service.  The veteran has neither 
submitted nor identified evidence sufficient to warrant 
reopening the claim.  Also, VA has, in any case, assisted the 
veteran in the attempt to associate service medical records 
or other pertinent VA records with the claims file.  No 
additional evidence pertinent to the instant appeal has been 
identified or obtained.



ORDER

The claim, based on entitlement to service connection for 
residuals of a back injury, is denied.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 

